Citation Nr: 0102299	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  91-38 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain, radicular pain and herniated disc, 
currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability evaluation for 
compensation purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Jerome A. Murphy, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
December 1989.

This appeal arises from an October 1990 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which granted the veteran's 
claim of entitlement to service connection for chronic 
lumbosacral strain and radicular pain (assigning a 10 percent 
evaluation), and for residuals of a right knee injury (also 
assigning a 10 percent evaluation).  In a January 1991 rating 
decision, the RO also denied entitlement to a total 
disability evaluation for compensation purposes based on 
individual unemployability (TDIU).

In July 1992, the Board of Veterans' Appeals (Board) remanded 
this case to the RO for further development.  In April 1994, 
the RO granted an increased evaluation of 20 percent for 
chronic lumbosacral strain and radicular pain, also diagnosed 
as a herniated disc, and affirmed its prior denials of a 
rating in excess of 10 percent for residuals of a right knee 
injury, and of the TDIU claim.

In November 1994, the Board again remanded the case for 
evidentiary development.  In August 1996, the RO granted an 
increased evaluation of 20 percent for residuals of a right 
knee injury, while affirming its 20 percent evaluation for 
chronic lumbosacral strain, radicular pain and herniated 
disc, and the denial of the veteran's TDIU claim.  However, a 
neurological examination was not performed, and in November 
1996 the case was once again remanded to the RO so that this 
requirement could be completed.

In March 1998, the claim was remanded to the RO for a fourth 
time, after the veteran submitted new medical reports 
documenting examination and treatment of his right knee, 
lumbar spine and lower back area; and a medical certificate 
evidencing treatment for spasms of the back and legs.  Since 
the new evidence was timely submitted after notice to the 
veteran that his appeal had been certified to the Board, and 
had not been reviewed by the RO (nor waiver of such review 
requested), a remand for consideration by the agency of 
original jurisdiction and issuance of a supplemental 
statement of the case (SSOC) was required.  38 C.F.R. § 
20.1304(a), (c); see also 38 C.F.R. §§ 19.9, 19.31 (1998).

In November 1998, the Board issued a decision on the 
veteran's claim, denying an increased rating for the 
veteran's right knee injury and his TDIU claim, and granting 
an increased rating to 40 percent for his back condition.  In 
January 1999, the Chairman of the Board declined to order 
reconsideration of the decision, in response to a motion by 
the veteran.  The veteran thereupon appealed the November 
1998 decision to the U.S. Court of Appeals for Veteran's 
Claims ("Court").  In March 2000, the Court issued an Order 
granting a Joint Motion for Remand filed by the VA Secretary 
and the veteran to vacate the November 1998 decision, and 
remand it to the Board.  Accordingly, the file has been 
returned for action consistent with the Court's Order.


REMAND

The veteran is currently claiming entitlement to a rating in 
excess of 20 percent for a right knee disability, a rating in 
excess of 40 percent for chronic lumbosacral strain, 
radicular pain and herniated disc, and entitlement to a total 
disability evaluation for compensation purposes due to 
individual unemployability (TDIU).  Since the Board's 
November 1998 decision and the Court's March 2000 Order, a 
significant change in the law has occurred which affects this 
case.  

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(the "VCAA"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  
Additionally, the VCAA continues and expands VA's duty to 
obtain a medical examination or opinion when such an 
examination is necessary to make a decision on the claim.  
See Act, sec. 3(a) (to be codified at 38 U.S.C. § 5103A(d)).

Three errors by the Board were asserted in the parties' joint 
remand motion: that the Board failed to provide adequate 
reasons and bases for its denial of a rating in excess of 40 
percent for intervertebral back syndrome; that it prejudiced 
the veteran by failing to order translation of medical 
records dated in 1988 from German to English, and that it 
prejudiced the veteran by failing to require strict 
compliance with its November 1996 Remand Order with respect 
to required findings by a medical examiner.  See Stegall v. 
West, 11 Vet.App. 268 (1998).  In addition to these bases, 
the VCAA provisions relating to medical examinations or 
opinions impose more stringent requirements.

Additionally, the Board notes that the veteran added "new" 
evidence to the claims file at the time he filed his Motion 
for Reconsideration with the Board in December 1998.  This 
evidence consisted of medical records from the VA Medical 
Center (VAMC) in Durham, North Carolina, dated from April 
1998 to December 1998, indicating that the veteran had become 
unable to work for at least a portion of that period due to 
back problems.  Although not of record at the time the 
Board's decision was issued, VA is deemed to have 
constructive knowledge of any records "within the 
Secretary's control," and failure to consider such evidence 
can potentially constitute prejudicial error.  See Bell v. 
Derwinski, 2 Vet.App. 611, 613 (1992) (per curiam); Simington 
v. Brown, 9 Vet.App. 334 (1996) (per curiam).

Accordingly, to comply with the Court's Order in this case, 
the veteran's claim is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. 

2.  As part of its efforts to comply with 
the VCAA, the RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for a 
knee or back condition since its last 
supplemental statement of the case (SSOC) 
in June 1998.  After securing any 
necessary releases, the RO should obtain 
these records and associate them with the 
claims file.

3.  The RO should communicate with 
appropriate VA medical facilities to 
ensure that all VA medical records 
pertinent to the veteran's appeal are 
included in the claims file.

4.  The RO should arrange for the 
translation of the three pages of medical 
records from the Stadt Karlsruhe Klunikum 
dated in January 1988, relating to 
treatment of the veteran's back.  The 
translations, together with the original 
records, should be associated with the 
claims file.

5.  After completing the development 
required above, the RO should arrange for 
examinations of the appellant by a VA 
orthopedic surgeon and specialist in 
neurological diseases for the purpose of 
ascertaining the nature and extent of 
severity of his residuals of a right knee 
injury, and chronic lumbosacral strain, 
radicular pain and herniated disk.  The 
examinations are to be conducted in 
accordance with the diagnostic procedures 
outlined in the VA Physician's Guide for 
Disability Evaluation Examinations.  All 
indicated studies are to be conducted.  
The claims file must be made available to 
and reviewed by the examiners prior to 
conduction and completion of the 
examinations.  In accordance with DeLuca 
v. Brown, 8 Vet.App. 202 (1995), the 
examination reports should cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide opinions as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiners should offer 
opinions as to whether there would be 
additional limits on functional ability 
during these flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during the 
flare-ups.  If the examiners are unable to 
offer opinions as to the nature and extent 
of any additional disability during a 
flare-up, that fact should be so stated.  
The examiners must be requested to provide 
opinions as to the impact of the veteran's 
disabilities of the lumbosacral spine and 
right knee on his ability to obtain and 
retain substantially gainful employment.  
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  The claims folder, or all 
pertinent medical records, service records 
and reports, must be made available to the 
examiners for review at all times relevant 
to the examination.  An examination report 
which does not comply with the 
requirements set forth above is incomplete 
and must be returned for correction.

7.  After the requested development has 
been completed to the extent possible, 
the RO should review the record on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to comply with an Order of the 
Court, obtain additional development and provide fair 
process.  The Board does not intimate any opinion as to the 
ultimate outcome of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



